UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-2769



In Re: A. H. ROBINS COMPANY, INCORPORATED,

                                                              Debtor.
_________________________


GLENNA KIDD,

                                               Claimant - Appellant,

          versus


DALKON SHIELD CLAIMANTS TRUST,

                                                     Trust - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, District
Judge; Robert R. Merhige, Jr., Senior District Judge; Blackwell N.
Shelley, Bankruptcy Judge. (CA-85-1307)


Submitted:     June 15, 1999                 Decided:   June 30, 1999


Before WIDENER, HAMILTON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glenna Kidd, Appellant Pro Se. Orran Lee Brown, Sr., DALKON SHIELD
CLAIMANTS TRUST, Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Glenna Kidd appeals the district court’s order directing her

to withdraw a lawsuit that she filed in the United States District

Court for the Middle District of Tennessee or to risk being found

in contempt of court.   On December 16, 1998, the Tennessee court

dismissed the lawsuit, which related to Kidd’s Dalkon Shield claim,

upon a finding that it was brought in bad faith and that venue was

proper in the Eastern District of Virginia.     The Tennessee case

having been dismissed, and no case or controversy existing with

respect to the contempt issue, we dismiss the subject appeal for

want of jurisdiction.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2